DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 are indefinite as it includes a single claim which includes both an apparatus and method step of using the apparatus.
Claims 1 and 18 recites a method step of using: “at least one of a spacing between an upstream end of the first passage and any of the first regions, a spacing between the first regions, a spacing between an upstream end of the second passage and any of the second regions, and a spacing between the second regions is equal to a length X that satisfies a relationship of
X=0.06xRexDexPr

This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).
Since the Reynolds number is based upon fluid velocity, viscosity and density; and Prandtl number is dependent upon which type of fluid is used, it is clearly shown that the choice of the fluid type, velocity and other parameters is a use of the apparatus and the vast variation of the parameters leads indefiniteness as it is unclear when the infringement occurs. For example, the apparatus may violate using one velocity, viscosity for one type of fluid but not another fluid with different velocity and viscosity.
Claim 14 also recites the same recitation noted above and it is also indefinite, because it is a method to manufacture the apparatus which the apparatus is unclear when the infringement occurs.
Further, the “De” in claims 1, 14 and 18 as is unclear and the specification does not make clear what is meant by it. It is unclear if the first passage and second passage have the equivalent diameter (i.e. first passage diameter = second passage diameter) or it is the equivalent diameter of the two passages combined (first passage diameter + second passage diameter).  
Claims 6-13 and 15-17 are also rejected due to their respective dependency of claims 1 and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US PGPub No. 2010/0175859) alone.
Regarding claim 1, Takada (Figs. 1 and 2) discloses a total heat exchange element comprising:
a stacked body (20) that is formed by alternately stacking a first layer (layer 10a with flow Af1) and a second layer (layer 10b with flow Af2), the first layer being provided with a first passage (passage in layer 10a with flow Af1) through which a first air flow (Af1) passes and the second layer being provided with a second passage (passage in layer 10b with flow Af2) through which a second air flow (Af2) passes, wherein
the stacked body includes:
a partition member (1) between the first layer and the second layer;

a latent heat shielding member (adhesive 3 and 13) provided partly on the partition member (1) in a first region and a second region on the partition member, the first region being a band-like region (see Figs. 1 and 2, the adhesive 3 in layer 10b is provided on a band shaped region on the partition member 1) intersecting with a first direction that is a direction of travel of the first air flow (that intersects the airflow Af1) and the second region being a band-like region (the adhesive 13 in layer 10a is provided on a band shaped region below the partition member 1in layer 10b) intersecting with a second direction that is a direction of travel of the second air flow (that intersects the airflow Af2), and the latent heat shielding member shielding transfer of latent heat between the first air flow and the second air flow through the partition member (the adhesive blocks the contact between the Af1/Af2 and the surface of partition 1 so that shields latent heat transfer through the partition 1),
the latent heat shielding member is provided in a plurality of the first regions spaced from each other in the first direction (on each valley of corrugated sheet 5 in layer 10b) and in a plurality of the second regions spaced from each other in the second direction (on each peak of corrugated sheet 5 in layer 10a).
Takada fails to explicitly disclose “at least one of a spacing between an upstream end of the first passage and any of the first regions, a spacing between the first regions, a spacing between an upstream end of the second passage and any of the second regions, and a spacing between the second regions is equal to a length X that satisfies a relationship of

where De represents an equivalent diameter of the first passage and the second passage, Re represents Reynolds number of the first air flow and the second air flow, and Pr represents Prandtl number of the first air flow and the second air flow”.
As concluded in the 112 rejection above, the infringement of the limitation above is unclear since the recitation of the fluid parameters upon the apparatus is used. Takada may or may not read on the claimed structure based upon the use at a given time. However, it would be obvious that the prior art taught structure would read on the claimed structure including the spacing relationship under some usages, so that satisfies a required fluid properties for a required heat exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the recited spacings relationship to meet required heat transfer requirements of the device in use.
Regarding claim 6, Takada further discloses wherein the latent heat shielding member is a sheet member (as shown in Fig. 2, the adhesive is a flat top which is a planar shaped) made of a moisture-proof material (the adhesive is insoluble in an aqueous solution of the water-soluble moisture absorbent, see paragraph 0027, i.e., that is moisture proof) and affixed to the partition member (see Fig. 2).
Regarding claim 7, Takada fails to disclose wherein a thickness of the latent heat shielding member from the partition member is 0.2 mm or less.
The thickness as recited in the claim is recognized in the arts as result effective variable. It is readily understood that thickness between components in heat exchange arts directly affect heat exchange efficiency, while thickness also determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a thickness of the latent heat shielding member from the partition member is 0.2 mm or less through routine experimentation.
Regarding claim 8, Takada further discloses wherein a space between the partition member and the spacing member is filled with the latent heat shielding member (the adhesive 3 and 13 are placed between the partition 1 and spacer 5).
Regarding claim 9, Takada further discloses wherein a width of the first region in the first direction is within a range that is 0.2 to 2 times a width of the first passage in a direction perpendicular to the first direction (the adhesive 3 and 13 has identical width so that the multiplication is 1, which is within the range 0.2-2).
Regarding claim 10, Takada further discloses wherein a width of the second region in the second direction is within a range that is 0.2 to 2 times a width of the second passage in a direction perpendicular to the second direction (see rejection of claim 9 above).
Regarding claim 11
Regarding claim 13, Takada further discloses wherein thermal conductivity of the latent heat shielding member is in a range of 0.2 to 30 W/m-K (see paragraph 0092 of Takada that uses an ethylene-vinyl acetate copolymer resin (EVA)-based hot-melt adhesive as the adhesive for corrugated plate and the partition member, and see the attached document, “Thermal conductivity of ethylene vinyl acetate copolymer/nanofiller blends”, Table 3, the EVA is under the trade name of Elvax 260 and has thermal conductivity of 0.311 W/m-K).
Regarding claim 14, Takada discloses method of manufacturing (see Fig. 3) a total heat exchange element (heat exchanger 20 in Figs. 1 and 3) that includes a partition member (1) between a first layer (layer 10a with flow Af1) provided with a first passage (passage in layer 10a with flow Af1) through which a first air flow passes (Af1) and a second layer (layer 10b with flow Af2) provided with a second passage (passage in layer 10b with flow Af2) through which a second air flow passes (Af2), and a spacing member (5) provided in the first layer and the second layer and maintaining a spacing between the partition members facing each other (see Fig. 1), the method comprising:
forming a layer of a latent heat shielding member (by rollers 101b, Fig. 3) in a first region and a second region on the partition member, the first region being a band-like region intersecting with a first direction that is a direction of travel of the first air flow and the second region being a band-like region intersecting with a second direction that is a direction of travel of the second air flow (see respective limitation in the rejection of claim 1); and
bonding the spacing member to the partition member (by roller 113, Fig. 3), wherein

Takada fails to explicitly disclose “at least one of a spacing between an upstream end of the first passage and any of the first regions, a spacing between the first regions, a spacing between an upstream end of the second passage and any of the second regions, and a spacing between the second regions is equal to a length X that satisfies a relationship of
X=0.06xRexDexPr
where De represents an equivalent diameter of the first passage and the second passage, Re represents Reynolds number of the first air flow and the second air flow, and Pr represents Prandtl number of the first air flow and the second air flow”.
As concluded in the 112 rejection above, the infringement of the limitation above is unclear since the recitation of the fluid parameters upon the apparatus is used. Takada may or may not read on the claimed structure based upon the use at a given time. However, it would be obvious that the prior art taught structure would read on the claimed structure including the spacing relationship under some usages, so that satisfies a required fluid properties for a required heat exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the recited spacings relationship to meet required heat transfer requirements of the device in use.
Regarding claims 15 and 16, Takada further discloses wherein the layer of the latent heat shielding member is formed by applying/affixing a moisture-proof material to the region first region and the second region (see Figs. 3 and 4, the adhesive 3 and 13 are respectively adhered on the spacer 5; and the adhesive is insoluble in an aqueous solution of the water-soluble moisture absorbent, see paragraph 0027, i.e., that is moisture proof).
Regarding claim 17, Takada further discloses wherein the layer of the latent heat shielding member is formed by filling a space between the partition member and the spacing member with a moisture-proof material (the adhesive 3 and 13 are placed between the partition 1 and spacer 5, and the adhesive is moisture proof, see claim 15 above).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US PGPub No. 2010/0175859) in view of Kammerzell (US PGPub No. 2011/0120693).
Regarding claim 12, Takada fails to disclose wherein the first direction and the second direction are different from each other by 180 degrees.
Kammerzell discloses that the flow direction can be in cross-flow pattern, but counterflow patterns can increase heat transfer effectiveness through additional effective heat transfer surface (paragraph 0027).
Therefore, the flow direction of Takada may be modified into a counterflow pattern so that the first direction and the second direction are different from each other by 180 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first direction and the second direction are different from each other by 180 degrees in Takada as taught by Kammerzell in order to provide additional effective heat transfer surface for increasing heat transfer effectiveness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US PGPub No. 2010/0175859) in view of Lee (US PGPub No. 2010/0032145).
Regarding claim 18, please see the rejection of claim 1 above.
However, Takada fails to disclose a first blower to generate a first air flow; and a second blower to generate a second air flow.
Lee discloses a first blower (11) to generate a first air flow (15); and a second blower (12) to generate a second air flow (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the blowers as set forth in claim 18 in Takada as taught by Lee in order to generate the airflows Af1 and Af2 in the heat exchanger 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763